DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 05, 2022  has been entered.
       This communication is in response to Application No. 16/876,646 filed on May 18, 2020 and the Request for continued examination (RCE) presented on May 05, 2022, which amends claims 1, 12 and 20, cancelled claim 10, added new claims 21-23 and presents arguments, is hereby acknowledged. Claims 1-9, 11-17 and 20-23 are currently pending and subject to examination.

Response to Arguments
      On pages 12-15 of the response filed May 05, 2022, Applicant’s addresses the 35 U.S.C. 103 rejection made on the March 15, 2022 Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 103, have been fully considered.

    On pages 13-14, Applicants argue that Sen in view of You does not disclose or suggest that Byeong-Gon does not teach or suggest "identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote- control being not installed on the external apparatus, control the communicator to transmit an install file for installing the application to the external apparatus, and receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system" as recited in amended Independent claim 1.
     Additionally, Subramanian does not make up for the elements of claim 1 that are missing from Byeong-Gon.
      The examiner respectfully disagrees and finds these arguments unpersuasive. Specifically, the examiner’s prior Office Action cited prior art reference “Subramanian” teaches the above-argued limitation "identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote- control being not installed on the external apparatus, control the communicator to transmit an install file for installing the application to the external apparatus, and receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system" as recited in amended Independent claim 1.
   
       Subramanian teaches “identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote- control being not installed on the external apparatus,”
      Subramanian describes remote machine  (e.g. external apparatus) includes protocol application for remote session protocol such as the remote desktop protocol (RDP) and RDP which may enable both desktop and application remote operation (Subramanian: [paragraph 0032-0033]). Subramanian describes display apparatus of thin client (e.g. display apparatus) and thin client comprises a processor includes a launcher program (e.g. a communicator) (Subramanian: [paragraph 0025, 0031, 0053]). Subramanian describes processor includes a launcher program (e.g. a communicator) determine whether remote machine  (e.g. external apparatus) support protocol application for remote session protocol such as the remote desktop protocol (RDP) and processor includes a launcher program (e.g. a communicator) determines that remote machine (e.g. external apparatus) does not support user preferred protocol application (Subramanian: [paragraph 0022, 0052- 0053, 0060-0061]).

     Subramanian further teaches “control the communicator to transmit an install file for installing the application to the external apparatus”,
     Subramanian describes processor includes a launcher program (e.g. a communicator) determines that remote machine (e.g. external apparatus) does not support user preferred protocol application, processor includes a launcher program (e.g. a communicator) sending file that can have particular protocol application for establishing (e.g. installing the application) a remote session with remote machine (Subramanian: [paragraph 0048, 0052- 0053, 0060-0061]).

        Subramanian further teaches “receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system"
        Subramanian describes remote machine (e.g. external apparatus)  receiving request from display apparatus of thin client (e.g. display apparatus) regarding identification information of remote control supported by the remote machine (e.g. external apparatus) (Subramanian: [paragraph 0048, 0052- 0053]).  Subramanian describes  receiving information from the remote machine (e.g. external machine) that the remote machine supports the first remote session protocol (e.g., RDP), identification of operation system such as a virtual machine or a physical machine, the specifications and capabilities of the remote machine, a user of the remote machine (e.g. external machine) to enter his/her preferences of the remote session protocol and protocol application  (e.g. various identification information of operation system) based on request from display apparatus of thin client (e.g. display apparatus) regarding identification information  (Subramanian: [paragraph 0052- 0053,0059-0061]). 

     Therefore, the combination of prior art reference Byeong-Gon and Subramanian teaches the above-argued limitation "identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote- control being not installed on the external apparatus, control the communicator to transmit an install file for installing the application to the external apparatus, and receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system" as recited in amended Independent claim 1.Therefore, the rejections to this claim 1 is hereby maintained.

     Applicants argue claims 12 and 20 based on the arguments presented for Claim 1 at page 14 of the remarks. The same explanation is applicable to claims 12 and 20 as mentioned above with respect to claim 1.

Dependent claims 2-9, 11 and 13-17
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-9, 11 and 13-17are hereby maintained.

New claims 21-23
    As per newly added claims 21-23, Applicants arguments have been fully considered. However, a new ground of rejection is made as discussed below. 


Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-3, 5-6, 8-9, 11-14, 16-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-Gon et al. (KR 20130017406 A); and further in view of Subramanian et al. (US 2018/0013837 A1).
     Regarding Claim 1, Byeong-Gon teaches a display apparatus comprising: a display; a communicator ([page 7 lines 33-35] describes display unit indicates screen of server (e.g. a display apparatus) and a communication unit (e.g. a communicator); 
    and a user input receiver configured to receive a user input([page 4 lines 6-8, page 7 lines 14-15] describes control unit (e.g. a user input receiver) control the communication unit (e.g. the communicator) includes user input portion which receives request through communication from user’s multiple terminal devices);
      a storage configured to store information on a matching relation between a plurality of remote-control protocols and a plurality of operating systems, each of the plurality of remote- control protocols corresponding to each of the plurality of operating systems ([page 2 lines 1-3] describes remote desktop protocol (RDP) and virtual networking computing protocol (VNC) [page 4 lines 42-43, page 7 lines 16-17[ describes server (e.g. a display apparatus) includes database stores various data ([page 5 lines 15-31] describes database stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database provides the RDP services and VNC services to the user’s terminal devices, for example first application related to remote desktop protocol (RDP) service application list includes the internet explorer browser program (e.g. operating system), another application related to virtual networking computing protocol (VNC) service list includes Microsoft office program (operating system) etc.);
       and a processor configured to: control the communicator to search for a plurality of external apparatuses, control the display to display a list in which the plurality of external apparatuses are listed, based on the user input being received for selecting an external apparatus in the displayed list ([page 4 lines 6-10, page 5 lines 9-14, page 6 lines 40-42] describes server (e.g. a display apparatus) includes a processing unit (e.g. a processor) configured to control the communication unit (e.g. the communicator) searches for available terminal devices (e.g. external apparatuses) and action result of the server (e.g. a display apparatus) through the  communication unit (e.g. the communicator) is transformed from the display unit is able to display in which the currently connected terminal devices (e.g. external apparatuses) are available, the  communication unit (e.g. the communicator) includes port information which receives signal from user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus)), 
     control the communicator to transmit a request for identification information of an operation system which is installed in the external apparatus to the external apparatus ([page 4 lines 6-10, page 5 lines 9-14, page 6 lines 40-42] describes server (e.g. a display apparatus) includes a processing unit (e.g. a processor) configured to control the communication unit (e.g. the communicator) searches for available terminal devices (e.g. external apparatuses) and the server (e.g. a display apparatus) through the  communication unit (e.g. the communicator) transmitting a request for identification information regarding the current connected user’s terminal device (e.g. external apparatus) and application list includes the internet explorer browser program (e.g. operating system) or Microsoft office program (operating system) etc.is installed in the user’s terminal device (e.g. external apparatus)),
      identify the external apparatus to be remotely controlled through the communicator,   identify an operating system which is installed in the external apparatus based on identification information of the operation system being received through the communicator ([page 5 lines 9-21, page 6 lines 23-34] describes control unit (e.g. a user input receiver) which control the communication unit (e.g. the communicator) confirming (e.g. identifying) the current connected user’s terminal device (e.g. external apparatus) and confirming (e.g. identifying) application list includes the internet explorer browser program (e.g. operating system) is installed in the user’s terminal device (e.g. external apparatus) for which remote desktop protocol (RDP) service is to be provided to user’s terminal device (e.g. external apparatus)),
      select a remote-control protocol corresponding to the identified operating system from among the plurality of remote-control protocols based on the  matching relation of the stored information ([page 4 lines 42-43, page 5 lines 24-43, page 8 lines 1-6] describes server (e.g. a display apparatus) selects a remote-control protocol based on user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus) and confirming (e.g. identifying) application list includes the internet explorer browser program (e.g. operating system) is installed in the user’s terminal device (e.g. external apparatus) and stored information in the database),
      Byeong-Gon fails to teach control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol, and control the display to display an image of the content based on the received signal, wherein the processor is configured to: identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote-control being not installed on the external apparatus, control the communicator to transmit an install file for installing the application to the external apparatus, and receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system.
        However, Subramanian teaches control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol ([paragraph 0062-0063, 0072] describes a launcher program (e.g. a communicator) receives a signal of remote session (e.g. signal of content) and the launcher program (the communicator) may launch the particular protocol application which can establish a remote session with the remote machine (the external apparatus)),
        and control the display to display an image of the content based on the received signal ([paragraph 0031, 0062-0063] describe the launcher program (the communicator) that enables the user to interact with a particular session and view the user interface of the remote session (e.g. image of the content) on the display of the thin client),
       wherein the processor is configured to: identify whether an application for a remote-control is installed on the external apparatus, based on the application for the remote-control being not installed on the external apparatus ([paragraph 0032-0033] describes remote machine  (e.g. external apparatus) includes protocol application for remote session protocol such as the remote desktop protocol (RDP) and RDP which may enable both desktop and application remote operation [paragraph 0025, 0031, 0053] describes display apparatus of thin client (e.g. display apparatus) and thin client comprises a processor includes a launcher program (e.g. a communicator) [paragraph 0022, 0052- 0053, 0060-0061] describes processor includes a launcher program (e.g. a communicator) determine whether remote machine  (e.g. external apparatus) support protocol application for remote session protocol such as the remote desktop protocol (RDP) and processor includes a launcher program (e.g. a communicator) determines that remote machine (e.g. external apparatus) does not support user preferred protocol application),
       control the communicator to transmit an install file for installing the application to the external apparatus ([paragraph 0048, 0052- 0053, 0060-0061] describes processor includes a launcher program (e.g. a communicator) determines that remote machine (e.g. external apparatus) does not support user preferred protocol application, processor includes a launcher program (e.g. a communicator) sending file that can have particular protocol application for establishing (e.g. installing the application) a remote session with remote machine),
     and receive, from the external apparatus, the identification information of the operation system transmitted by the application installed on the external apparatus based on the transmitted install file in response to the request for the identification information of the operation system ([paragraph 0048, 0052- 0053]  describes remote machine (e.g. external apparatus)  receiving request from display apparatus of thin client (e.g. display apparatus) regarding identification information of remote control supported by the remote machine (e.g. external apparatus) [paragraph 0052- 0053,0059-0061] describes receiving information from the remote machine (e.g. external machine) that the remote machine supports the first remote session protocol (e.g., RDP), identification of operation system such as a virtual machine or a physical machine, the specifications and capabilities of the remote machine, a user of the remote machine (e.g. external machine) to enter his/her preferences of the remote session protocol and protocol application  (e.g. various identification information of operation system) based on request from display apparatus of thin client (e.g. display apparatus) regarding identification information).  
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol, and control the display to display an image of the content based on the received signal, processor is configured to identify whether an application for a remote-control is installed on the external apparatus, control the communicator to transmit an install file for installing the application to the external apparatus and receive from the external apparatus the identification information of the operation system transmitted by the application installed on the external apparatus as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to provide a more convenient mechanism for establish a remote session between a thin client and a remote machine and launch the first protocol application to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0005, 0007] in Subramanian).

       Regarding Claim 2, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the stored information comprises a look-up table indicating the matching relation between the plurality of remote-control protocols and the plurality of operating systems, and wherein the processor is further configured to select the remote-control protocol corresponding to the identified operating system based on the look-up table (Byeong-Gon: [page 4 lines 42-43, page 5 lines 24-43, page 8 lines 1-6] describes database (e.g. look-up table) stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database provides the RDP services and VNC services to the user’s terminal devices and  server (e.g. a display apparatus) includes a processing unit (e.g. a processor) configured to selects a remote-control protocol based on user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus) and confirming (e.g. identifying) application list includes the internet explorer browser program (e.g. operating system) is installed in the user’s terminal device (e.g. external apparatus) and stored information in the database (e.g. look-up table)).

       Regarding Claim 3, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the stored information comprises a look-up table indicating a matching relation between the plurality of remote-control protocols and a plurality of network ports, each of the plurality of remote-control protocols corresponding to each of the plurality of network ports, and wherein the processor is further configured to: identify a network port of the external apparatus based on identification information of the network port being received through the communicator, and select the remote-control protocol corresponding to the identified network port from among the plurality of remote-control protocols based on the look-up table indicating the matching relation between the plurality of remote-control protocols and the plurality of network ports (Byeong-Gon: [page 4 lines 42-43, page 5 lines 9-43, page 8 lines 1-6] describes database (e.g. look-up table) stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database includes network port information which provides the RDP services and VNC services to the user’s terminal devices and  server (e.g. a display apparatus) includes a processing unit (e.g. a processor) configured to selects a remote-control protocol based on user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus) and confirming (e.g. identifying) application list includes the internet explorer browser program (e.g. operating system) is installed in the user’s terminal device (e.g. external apparatus) and stored information in the database (e.g. look-up table) includes network port information).

      Regarding Claim 5, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control characteristic about the external apparatus, and wherein the remote-control characteristic comprises a characteristic of an application program executed in the external apparatus (Subramanian: [paragraph 0033, 0038, 0055] describes the specification, the capabilities and configurations (remote-control characteristic) of the remote session protocol supported by the remote machine (the external apparatus) includes several application programs accessible to thin client such as  a word processing application program, the remote desktop protocol (RDP) or virtual network computing (VNC), which may enable both desktop and application remote operation program (e.g. characteristic of an application program)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the remote-control characteristic comprises a characteristic of an application program executed in the external apparatus as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0007] in Subramanian).

      Regarding Claim 6, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the characteristic of the application program comprises quality of an image displayed on the external apparatus by the application program (Subramanian: [paragraph 0029, 0038, 0055] describes the specification, the capabilities and configurations of the remote session protocol supported by the remote machine (the external apparatus) includes resolutions (e.g., high definition (HD) or 4K resolution of images (e.g. quality of images) displayed on the remote machine (the external apparatus) by the application programs).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the characteristic of the application program comprises quality of an image displayed on the external apparatus by the application program as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to send image signals to a display peripheral ([paragraph 0007] in Subramanian).

      Regarding Claim 8, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control characteristic about the external apparatus, wherein the remote-control characteristic comprises a characteristic of user preference about the remote-control protocols (Subramanian: [paragraph 0007, 0022, 0060] describes the capabilities and configurations (remote-control characteristic) of the remote session protocol supported by the remote machine (the external apparatus) includes user preference about the protocol to be used to establish a remote session and several protocols such as remote desktop protocol (RDP), HDX protocol, PC over IP (PCoIP) protocol, and virtual network computing (VNC) protocol that can provide remote access).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the remote-control characteristic comprises a characteristic of user preference about the remote-control protocols as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to provide an interface  that prompt a user to enter his/her preferences of the remote session protocols ([paragraph 0059] in Subramanian).

       Regarding Claim 9, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is configured to: receive information about the remote-control protocol from the identified external apparatus, and select one among the plurality of remote-control protocols based on the received information (Subramanian: [paragraph 0022, 0052-0053, 0057] describes processor received information about automatically detecting the protocol supported by the remote machine and enabling remote access using a protocol specific or generic client application and a protocol can be selected based on a user defined order of preference when multiple protocols are supported by the remote machine).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include receive information about the remote-control protocol from the identified external apparatus and select one among the plurality of remote-control protocols based on the received information as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0007] in Subramanian).
     
       Regarding Claim 11, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the remote-control protocol comprises one of remote desktop protocol (RDP), virtual network computing (VNC), or mirroring (Byeong-Gon :page 2 lines 2-12] describes the remote-control protocol comprises remote desktop protocol (RDP), virtual network computing (VNC)).
       Regarding claims 12-14, these claims contain limitations found within that of claims 1-3 and the same rationale to rejections are used.

      Regarding claims 16-17, these claims contain limitations found within that of claims 5-6 and the same rationale to rejections are used.

        Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a recording medium stored with a computer program comprising a code for carrying out a method of controlling a display apparatus, as a computer readable code. In the combination, Byeong-Gon teaches types of computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer and the computer-readable medium/memory may also be used for storing data that is manipulated by the processor  when executing software (Byeong-Gon: [page 8 lines 15-18]).  

     Regarding Claim 21, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the plurality of external apparatuses are listed in the displayed list according to priorities of the plurality of external apparatuses (Subramanian: [paragraph 0058, 0060, 0065] describes display apparatus of thin client (e.g. display apparatus) displaying list the remote machines (the external apparatuses) priorities according to a user's preference (or priorities) for the more than one protocol application, priorities of the one or more remote session protocols etc. to prioritize the  remote machine (the external apparatus)).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the plurality of external apparatuses are listed in the displayed list according to priorities of the plurality of external apparatuses as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to determine a protocol application from the protocol applications available for the particular remote session protocol for establishing a remote session with the remote machine based on the preferences ([paragraph 0060] in Subramanian).

    Regarding claim 22, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.


   Regarding claim 23, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.

8.    Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-Gon et al. (KR 20130017406 A); in view of Subramanian et al. (US 2018/0013837 A1); and further in view of Lee et al. (US 2017/0127114 A1).
        Regarding Claim 4, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control characteristic about the external apparatus (Subramanian: [paragraph 0033, 0038, 0055] describes the specification, the capabilities and configurations (remote-control characteristic) of the remote session protocol supported by the remote machine (the external apparatus)),
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include identify remote-control characteristic about the external apparatus as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0007] in Subramanian).
      Byeong-Gon and Subramanian fails to teach wherein the remote-control characteristic comprises at least one of a bandwidth for communication with the external apparatus or a distance from the external apparatus.
       However, Lee teaches the display apparatus, wherein the remote-control characteristic comprises at least one of a bandwidth for communication with the external apparatus or a distance from the external apparatus ([paragraph 0014-0016, 0019] describes protocols and the capabilities supported by the remote control device (e.g. a remote-control characteristic about the external apparatus) includes a remote control device (e.g. the external apparatus) located within a threshold distance from the display apparatus (e.g. distance from the external apparatus)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon /Subramanian to include remote-control characteristic comprises at least one of a bandwidth for communication with the external apparatus or a distance from the external apparatus as taught by Lee. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon /Subramanian in the Lee system in order to automatically displaying a corresponding screen when remote control device (the external apparatus) is within a predetermined distance  from the display apparatus ([paragraph 0194] in Lee).

       Regarding Claim 7, Byeong-Gon and Subramanian fails to teach the display apparatus according to claim 5, wherein the characteristic of application program comprises a user control level with regard to the application program, and  wherein the user control level indicates a level of a user control required while the application program is executed in the external apparatus.
       However, Lee teaches the display apparatus according to claim 5, wherein the characteristic of application program comprises a user control level with regard to the application program, and wherein the user control level indicates a level of a user control required while the application program is executed in the external apparatus ([paragraph 0014, 0042, 0050-0051, 0061, 0178-0190] describes displaying a user interface (UI) corresponding to the remote control device (external apparatus) based on a user input for controlling content items (e.g. user-control level), user importance requirement for the device and user presses a power button provided in the remote control 101, the display apparatus 100 receives the data and enters a power-on state or user presses a direction button provided in the remote control  while the display apparatus 100 displays an electronic program guide (EPG) screen (e.g. user control level indicates a level of a user control required while the application program is executed in the external apparatus) and characteristic of application program includes a moving image file, a tile, a still image, or a text and user controlling (e.g. user-control level) one piece of content in the list of content items using application programs and the icon corresponding to the content selected by a user may be visually distinguished from the other icons.  For example, the display apparatus may display the icon, which corresponds to the selected content, to be emphasized (highlighted) or altered in color or size, and thus distinguished from the other content items).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon /Subramanian to include characteristic of application program comprises a user control level with regard to the application program and wherein the user control level indicates a level of a user control required while the application program is executed in the external apparatus as taught by Lee. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon /Subramanian in the Lee system in order to display a user interface (UI) corresponding to the remote-control device based on a user input ([paragraph 0014] in Lee).

     Regarding claim 15, this claim contains limitations found within that of claim 4 and the same rationale to rejection is used.
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    YOSHIZAWA et al., US 2019/0149871 A1, a device cooperative technology among an external devices. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459